           Case 1:19-cr-00226-DAD-BAM Document 46 Filed 01/22/21 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KIMBERLY A. SANCHEZ
   LAURA JEAN BERGER
 3 Assistant United States Attorneys
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00226 DAD-BAM
12
                                   Plaintiff,            STIPULATION TO CONTINUE STATUS
13                                                       CONFERENCE AND REGARDING
                            v.                           EXCLUDABLE TIME PERIODS UNDER SPEEDY
14                                                       TRIAL ACT; AND ORDER
     GABRIEL ZAMORA CHAVEZ, ET AL
15                                                       DATE: January 27, 2021
                                  Defendant.             TIME: 1:00 p.m.
16                                                       COURT: Hon. Barbara A. McAuliffe
17
            This case is set for status conference on January 27, 2021. The parties stipulate and request that
18
     the January 27, 2021 status conference be continued to April 14, 2021, and that time be excluded. On
19
     May 13, 2020, this Court issued General Order 618, which suspends all jury trials in the Eastern District
20
     of California “until further notice.” Further, pursuant to General Order 611, this Court’s declaration of
21
     judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16,
22
     2020 continuing this Court’s judicial emergency, this Court has allowed district judges to continue all
23
     criminal matters to a date after May 2, 2021.1 This and previous General Orders, as well as the
24
     declarations of judicial emergency, were entered to address public health concerns related to COVID-19.
25
            Although the General Orders address the district-wide health concern, the Supreme Court has
26
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 1:19-cr-00226-DAD-BAM Document 46 Filed 01/22/21 Page 2 of 5


 1 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 2 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 3 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 4 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 5 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 6 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 7 or in writing”).

 8          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 9 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial
10 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

11 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

12 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C. §

13 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of the

14 case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

15 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

16          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

17 18 U.S.C. § 3161(h)(7). Although the Speedy Trial Act does not directly address continuances

18 stemming from pandemics, natural disasters, or other emergencies, this Court has discretion to order a

19 continuance in such circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice

20 continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981).
21 The court recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also

22 United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time

23 following the September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus

24 is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory

25 rules.

26          In light of the societal context created by the foregoing, this Court should consider the following

27 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

28

       STIPULATION REGARDING EXCLUDABLE TIME               2
30     PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00226-DAD-BAM Document 46 Filed 01/22/21 Page 3 of 5


 1 justice exception, § 3161(h)(7). 2   United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting

 2 any pretrial continuance must be “specifically limited in time”).

 3                                               STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendants, by and

 5 through defendants’ counsels of record, hereby agree and stipulate as follows, and request that the Court

 6 find the following:

 7          1.     By previous order, this matter was set for a status conference on January 27, 2021.

 8          2.     By this stipulation, the parties agree and request to continue the January 27, 2021 status

 9 conference to April 14, 2021, and to exclude time between January 27, 2021 and April 14, 2021, under
10 18 U.S.C. § 3151(h)(7)(A), B(iv).

11          3.     The parties mutually agree and stipulate, and hereby request that the Court find the

12 following:

13                 a)      The government has represented that the discovery associated with this case

14          includes investigative reports and related documents, photographs, dispatch recordings, and other

15          recordings. All of this discovery has been either produced directly to counsel and/or made

16          available for inspection and copying.

17                 b)      Counsel for defendants desire additional time to review discovery in this matter

18          and to conduct investigation and research related to the charges and research surrounding

19          potential defenses.

20                 c)      Counsel for defendants believe that failure to grant the above-requested

21          continuance would deny them the reasonable time necessary for effective preparation, taking into

22          account the exercise of due diligence.

23                 d)      The government does not object to the continuance.

24                 e)      Based on the above-stated findings, the ends of justice served by continuing the

25          case as requested outweigh the interest of the public and the defendants in a trial within the

26          original date prescribed by the Speedy Trial Act.

27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00226-DAD-BAM Document 46 Filed 01/22/21 Page 4 of 5


 1                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 2          et seq., within which trial must commence, the time period from the date the Order is signed to

 3          April 14, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv)

 4          because it results from a continuance granted by the Court at defendants’ request on the basis of

 5          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 6          of the public and the defendant in a speedy trial.

 7          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 8 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 9 must commence.
10          IT IS SO STIPULATED.

11

12
     Dated: January 22, 2021                                  MCGREGOR W. SCOTT
13                                                            United States Attorney
14
                                                              /s/ LAURA JEAN BERGER
15                                                            LAURA JEAN BERGER
                                                              Assistant United States Attorney
16

17
     Dated: January 22, 2021                                  /s/ JANAY KINDER
18                                                            JANAY KINDER
19                                                            Counsel for Defendant Zamora
                                                              Chavez
20   Dated: January 22, 2021                                  /s/ AMANDA MORAN
                                                              AMANDA MORAN
21                                                            Counsel for Defendant Aparicio
22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00226-DAD-BAM Document 46 Filed 01/22/21 Page 5 of 5


 1
                                                  ORDER
 2
            IT IS SO ORDERED that the status conference is continued from January 27, 2021, to April 14,
 3
     2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to 18
 4
     U.S.C.§ 3161(h)(7)(A), B(iv).
 5

 6
     IT IS SO ORDERED.
 7

 8      Dated:    January 22, 2021                       /s/ Barbara   A. McAuliffe          _
                                                   UNITED STATES MAGISTRATE JUDGE
 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME          5
30    PERIODS UNDER SPEEDY TRIAL ACT
